DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 1 includes:
(1) “an imaging unit . . . that takes an image”
(2) “a marking line detector that detects a plurality of marking lines”
(3) “a determiner that determines whether or not a type of parking for parking the vehicle in the parking area is angle parking”
(4) “a parking position setter that sets a parking position”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(4) recited above use the generic placeholder “unit” or “mechanism” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]–[7] above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(4) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(4) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  

(1) a camera (i.e., FIG. 1, 60-67 “camera”; ¶ 42 “ The imaging unit 6 0 is provided with a front camera 61, a right side camera 63, a left side camera 65, and rear camera 67. Each of the front camera 61, the right side camera 63, the left side camera 65, and the rear camera 6 7 is provided with an image sensor such a s a charge-coupled device (CCD) sensor or a complementary metal-oxide semiconductor (CMOS) sensor, and images the surroundings of the vehicle lA,)”)
(2) does not contain a corresponding structure although it is referenced by a box 126, in processor 120 which is a function block that does not represent specific pieces of application software or hardware (¶53); and encompasses the action of image processing such as pattern matching and edge detection (¶65) 
(3) does not contain a corresponding structure although it is referenced by boxes 127, 129 in processor 120 which is a function block that does not represent specific pieces of application software or hardware (¶53) and encompasses the action of computing line segments according to a least squares method and calculating angles (¶ 87-88)
(4) does not contain a corresponding structure although it is referenced by a box 130, in processor 120 which is a function block that does not represent specific pieces of application software or hardware (¶53); 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
At least claim 1 recites (1)-(4) and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See ¶ 53. The dependent claims are rejected at least for depending from an independent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At least claim 1 recites (1)-(4), and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




	
Claim Interpretation and Contingent Limitations
Claims 3 and 7 contain conditional limitations. Claim 3 is system claim, which contain the following conditional limitations: 
wherein in a case where the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 45 and not more than 60, the determiner determines that the type of parking is angle parking that parks the vehicle back-in at an angle, and 
in a case where the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 120 and not more than 135, the determiner determines that the type of parking is angle parking that parks the vehicle nose-in at an angle.  
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (3) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 3, the function of determining the type of parking is angle parking that parks the vehicle back-in at an angle is contingent upon “the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 45 and not more than 60”.  However, claim 1 does not require that this contingency actually occurs. 
Similarly, claim 7 is a method claim, which contain the following conditional limitations:
in the determining step, in a case where the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 45 ° and not more than 60 °, the type of parking is determined to be angle parking that parks the vehicle back-in at an angle, and
in a case where the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 120 ° and not more than 135 °, the type of parking is determined to be angle parking that parks the vehicle nose-in at an angle.

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 7 is a process claim, Ex Parte Schulhauser applies. See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 7 does not require that either of the contingent steps actually occur such that, per Ex Parte Schulhauser, neither of the steps in claim 7 are required to occur. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by EP 3421328 to Iiho et al. (Iiho), cited by Applicant. 
With respect to claims 1 and 5, Iiho discloses a parking assistance device (¶2 “present invention relates to a parking assistance system”) comprising: 
an imaging unit, installed in a vehicle, that takes an image of a road surface around the vehicle (FIG. 7, object detection device 300, camera 310; ¶140 “camera 310 may be located at an appropriate position outside the vehicle 100 in order to acquire images of the outside of the vehicle 100”); 
a marking line detector that detects a plurality of marking lines delineating a parking area from the image taken by the imaging unit; 
(¶ 264 “detect an object . . . line painted on the ground . . . camera 310”; ¶267 “parking lines are detected from an image captured by the camera 310 and a space defined by the parking lines is found empty, the controller 170 may determine the space to be an available parking space”)
a determiner that determines whether or not a type of parking for parking the vehicle in the parking area is angle parking, on a basis of an angle obtained between a line segment joining endpoints on a vehicle side of the detected plurality of marking lines and the plurality of marking lines, or an angle obtained between the line segment joining the endpoints and one marking line selected from among the plurality of marking lines; and 
a parking position setter that sets a parking position inside the parking area for parking the vehicle on a basis of the line segment in a case where the determiner determines that the type of parking is angle parking.  


With respect to claims 3 and 6, Iiho discloses 
wherein in a case where the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 45 and not more than 60, the determiner determines that the type of parking is angle parking that parks the vehicle back-in at an angle, and 
in a case where the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 120 and not more than 135, the determiner determines that the type of parking is angle parking that parks the vehicle nose-in at an angle.  
(¶¶ 264, 267, 307-326)
(¶ 423 “a driving direction of the vehicle 100 is tilted at a specific angle to the left, a plurality of available parking spaces is located beside the vehicle 100, and a tilt direction of the plurality of available parking spaces is a direction in which the vehicle 100 needs to reverse to be parked”)
where the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 120 and not more than 135, compare Spec. FIG. 5-6)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iiho in view of US 20180370566 to Kojo et al. (Kojo)
With respect to claims 2 and 6, Iiho discloses the parking position setter sets the parking position inside the parking area delineated by the marking lines and the line segment (¶¶ 264, 267, 307-326). Iiho did not overtly disclose the parking position inside the parking area is farther away from the line segment. However, determining a parking position offset from a parking area such as a parking area delineated by marking lines and a line segment was commonly known to one of ordinary skill in the art at the time of effective filing. For example, Kojo, from the same field of endeavor discloses the parking position inside the parking area is farther away from the vehicle than the line segment (i.e., dashed line at point P with offset from front part of virtual parking frame group, Fig. 10A; ¶ 79 “parking target position . . . offsets the position of the selected parking frame . . . calculates the parking position in the offset parking frame”; ¶81 “Examples of the method of calculating the parking target position include a method of setting it to the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to set the parking position inside the parking area delineated by the marking lines disclosed in Iiho, to be at a position  farther away from the vehicle than the line segment, as taught by Kojo, in order to provide a safe offset that allows for a buffer zone that reduces the possibility that the parking position will encounter contact with a vehicle that is driving in the driving lane near the parking spaces.  

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iiho in view of US Patent Application Publication No. 20180162446 to Mikuriya et al. (Mikuriya)
With respect to claims 4 and 8, Iiho discloses a driving controller that automatically drives the vehicle (¶283 “autonomous parking mode”) and determining a parking position on a basis of the image taken by the imaging unit (¶¶ 138-143; 162-164  “object information . . . using camera 310 . . . whether there is a lane in the vicinity of the vehicle . . . probability a vehicle collides with an object, a distance to a detected object such as a vehicle”), object detection including vehicles (¶¶ 145-146; 149-150, 265-267),  and a detected line segment (i.e., lane formed by boundaries 12a, FIG. 10; ¶¶ 264, 267, 307-326)
However, Iiho fails to overtly disclose measuring the distance between the vehicle and another vehicle parked in an opposite parking area to the parking area across a lane where the vehicle is positioned and deciding a driving area on a basis of a distance between the line segment and the other vehicle parked in the opposite parking area, and the driving controller drives the vehicle inside the driving area set by the parking position setter, and parks the vehicle at the parking position.  
Mikuriya, from the same field of endeavor, discloses measuring the distance between the vehicle and another vehicle parked in an opposite parking area to the parking area across a lane where the vehicle is positioned and deciding a driving area on a basis of a distance between the line segment and 
(¶¶ 27-28 “The four onboard cameras 1a to 1d are mounted at appropriate portions of the vehicle to capture videos of an entire region surrounding the vehicle . . . enables measurement of a distance to each of obstacles (including other vehicles and walls) . . . recognizing white lines drawn on a road surface. The white lines can be recognized by performing edge detection processing on the videos”; ¶38 “route generating circuit 21 thereby recognizes the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle”; ¶40 “vehicle passage width obtaining circuit 22 calculates the width (WR) of the "vehicle passage" illustrated in FIG. 4, based on the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle which are recognized by the route generating circuit 21”)
(38 “route generating circuit 21 thereby recognizes the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle”; ¶40 “based on the vehicle passage width (WR) . . . enable generation of the route in which a front portion of the vehicle will not interfere at the reversing position (Pb) with the obstacle (Ob1) adjacent to the vehicle passage in the width direction thereof”)
(¶40 “attitude angle look-up circuit 24 looks up the attitude angles (.theta.M) of the vehicle at the reversing position (Pb), based on the vehicle passage width (WR). In this case, the attitude angle look-up circuit 24 looks up the attitude angles (.theta.M) to enable generation of the route in which a front portion of the vehicle will not interfere at the reversing position (Pb) with the obstacle (Ob1) adjacent to the vehicle passage in the width direction thereof”; ¶45 “target parking position look-up circuit 25 looks up the target parking positions (Pc) in the parking spot (G) based on the vehicle passage width (WR) to enable generation of the route in which the front portion of the vehicle will not interfere at the reversing position (Pb) with the obstacle (Ob1) adjacent to the vehicle passage in the width direction thereof”; ¶48 “parking assistance device measures the vehicle travelable area including the parkable area (parking spot G) and the vehicle passage width (WR). Then, the parking assistance device repeatedly performs the route generation, the interference determination, and the parameter (attitude angle (.theta.M), target parking position (Pc)) adjustment to obtain a route suitable for the travelable area”) (Mikuriya, FIG. 17 showing 
(mikuryia ¶ 44 “Then, the attitude angle look-up circuit 24 selects the largest attitude angle (.theta.M) from the attitude angles which enable generation of the routes in which the vehicle will not interfere with the obstacle (Ob1) at the reversing position (Pb). Selecting the largest attitude angle enables generation of the route in which the vehicle is less likely to interfere with the obstacle (Ob2) in a section from the reversing position (Pb) to the target parking position (Pc).”; ¶71 “Then, as illustrated in FIG. 13, the route generating circuit 21 selects such a position in the region (S12) that the shortest clothoid curve whose start point is at the parking start position (Pa) and the shortest clothoid curve whose start point is at the target parking position (Pc) are obtained, as the reversing position (Pb).”; ¶75 “attitude angle look-up circuit 24 selects the largest attitude angle from the attitude angles (.theta.M) of the vehicle which enable generation of the routes in which the front portion of the vehicle will not interfere at the reversing position (Pb) with the obstacle (Ob1) adjacent to the vehicle passage in the width direction thereof. A route in which the vehicle is less likely to interfere with the obstacles beyond the reversing position can be thereby generated”; ¶78 “The route in which the vehicle is less likely to interfere with the obstacle (Ob2) in the section from the reversing position (Pb) to the target parking position (Pc) can be thereby generated”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to measure the distance between the vehicle and another vehicle parked in an opposite parking area to the parking area across a lane where the vehicle is positioned and deciding a driving area on a basis of a distance between the line segment and the other vehicle parked in the opposite parking area, and the 
 
Citation of Prior Art
US20160203377 to applicant Clarion is cited to disclose angle and nonangle parking (i.e., S14, FIG. 6 parking style determination processing, i.e., 11B non angle, 12A, angle
US 20160343139 A1 METHOD FOR DETECTING A PARKING AREA shows using front line and parking line angles to determine if there is angled parking or non-angled parking (FIG. 1 various parking angles, FIG. 11-12)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667